Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
3.	Status of the claims
Claims 1-11, 14-16, 28-29, 35-42 and 47-60 are pending in the instant application.
Claims 3-5, 8-11, 35-36 and 39-40 have been withdrawn for consideration as being drawn to a non-elected invention.
Claims 12-13, 17-27, 30-34 and 43-46 have been canceled. 
Claims 1-2, 6-7, 14-16, 28-29, 37-38, 41-42, 47-60 are under the examination.
Claims 7, 37-38, 41-42, 47-48, 57, and 60 are under examination with regard to the elected species of “PTEN”. Claim 7 and 49 are under examination with regard to the elected species of “missense mutation”. Claims 7, 14-16, 29 and 38 are under examination with regard to the elected species of “the single mutation of K13T for PTEN” (see office action on 11/14/2019).
Claims 1-2, 6, 28, 37, 41, 47, 49-52, 55 and 58

Improper Markush
4.	Claims 7, 37-38, 41-42, 57 and 60 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.  
The Markush grouping of genes recited in claims 7, 37-38, 41-42, 57 and 60 and the mutations shown in table S3 and S6 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. The members of the improper Markush grouping do not share a substantial feature 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Arguments
5.	The response traverses the rejection on pages 8-10 of the remarks mailed 01/19/2021.  The response asserts the followings [per MPEP § 21 l 7(II)(A)]:
“a Markush group is considered proper if all members "are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed invention, and it is clear from their very nature or from the prior art that all members possess this property"; and “The lists of genes provided in claims 7, 37-38, 41-42, 57, and 60 are a proper Markush grouping since the genes share a structural similarity and a common use, which flows from this structural similarity”.

    PNG
    media_image1.png
    189
    728
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    741
    media_image2.png
    Greyscale

The response also asserts that the mutations in these genes are used to detect endometrial, fallopian tubal or ovarian cancers, and the mutations in these genes as described above with respect to the structural similarity, is responsible for their shared function in detecting endometrial, fallopian tubal or ovarian cancers in the presently claimed methods.
This response has been thoroughly reviewed but not found persuasive for the following reasons:
(A) Where a markush group describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class, the members of the Markush grouping may still be considered to be proper where the alternatives have a substantial structural feature that is essential to a common use [see MPEP § 21 l 7(II)(B)].  Therefore the grouping may be proper if the alternative of the grouping have a substantial structural feature that is essential to the common use.   
(B) While applicants traverse that the genes all share the common use of being mutated in gynecological cancers (e.g. endometrial, fallopian tubal or ovarian cancers), this is not sufficient to be a proper Markush group because the claims do not meet the standard of a common utility and a substantial structural feature essential to that utility (see MPEP 803.02).  There is no substantial structural feature among the genes that is essential to the common use of being mutated in gynecological cancers.  While the genes are mutated there is no structural feature that is common among the mutations within the genes that is essential to the common use.

There is no common structure related to the function of the mutations in the genes.  The genes recited in the claim do not share any common structural element that is essential to the asserted utility of being mutated and associated with gynecological cancers.  The genes as a consideration as a whole do not share a single structural similarity and a Markush grouping is ordinarily proper if all the members of the group belong to a recognized class (whether physical, chemical, or art recognized) and are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed invention, and it is clear from their very nature or from the prior art that all members possess this property  and as stated in MPEP 2117,  “Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved”. 

Claim Rejections - 35 USC § 112-Written Description
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 7, 14-16, 29-30, 37-38, 41-42, 47-48, 53-54, 56-57, and 59-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was previously presented and has been rewritten to address the amendment to the claims.   
The claims are drawn to methods comprising testing a liquid PAP specimen of a human subject for one or mutations mutated in endometrial, fallopian tubal, or ovarian 
Accordingly, the claimed genus of mutations, including somatic mutations is considered to be significantly large given the fact that the claims encompass any single or multiple nucleotide insertion, deletion or addition at any position within any gene region of the PTEN.  
Where the rejected claims thus encompass a large variety of different structures within any subject genome, the USPTO Written Description Training Materials of March 25, 2008 (available online at uspto.gov) addresses such subject matter in Example 7:  Allelic Variants.  In the instant case, the specification discloses only a few specific mutations in PTEN (figure 9 and 11) and only in endometrial cancer.  Where the specification discloses only limited structures related to specific mutations in PTEN, such a disclosure is not itself a description of other members of the genus by structure, or physical and/or chemical characteristics or other genes.  Common structural attributes of the species in the genus are not described.  

The nature of alleles is that they are variant structures, and in the present state of the art, the structure of one allele does not provide guidance to the existence or structure of other alleles.  In other words, the existence and structure of other alleles are not predictable from the particular species disclosed in the specification.  Relevant to the rejection it is noted that the specification also recites general methods for detecting mutations. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 
Thereby, a showing of how to potentially identify PTEN mutations that can be detected in the claimed methods, is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.  Based on this analysis, one of skill in the art would conclude that applicant was not in possession of the claimed genus because a description of only several members of this genus is not representative of the species in the genus and is insufficient to support the claim.
Response to Arguments
8.	The response traverses the rejection on pages 10-12 of the remarks mailed 01/19/2021. The response asserts that “the specification as filed, taken in light of the state of the art at the time of filing, clearly provides a representative number of PTEN mutations, which are adequately described and are representative of the claimed genus of PTEN mutations for detecting endometrial, fallopian tubal, or ovarian cancer. Additionally, one of skill in the art would have had a variety of amply described PTEN mutations based on the disclosures and teachings in the specification as well as a significant amount of research on genes often mutated in a specific cancer types as of the filing date of this Application” and “The response further asserts that “The specification teaches multiple PTEN mutations. Specifically, the specification discloses 7 different PTEN mutations in Tables S3 and Tables S6: 5 missense mutations at 5 
This response has been thoroughly reviewed but not found persuasive for the following reasons.
(A) The specification does not sufficiently provide the structure-function correlation between the structure of PTEN sequences (e.g. the type of mutation, number of nucleotides encompassed by the mutations, the identity of the nucleotides in the mutation or the location of the mutation), and a particular cancer (e.g. endometrial, fallopian tubal, or ovarian cancer). Oda et al. teaches observing PTEN mutations at high frequency in endometrial carcinoma based on the screening results of 66 primary endometrial carcinomas for mutations in the helical and catalytic domains of PIK3CA (abstract). The response also asserts that Forbes et al. teaches COSMIC database that provides PTEN mutations and their tissue distribution. However, the response does not provide an example of particular PTEN mutations that are associated with a particular cancer.  
While the specification discloses 7 mutations in PTEN, these mutations comprise only 5 missense mutations and 2 frameshift mutations and are not representative of the species of mutations claimed in each of the claimed cancers, even among the 5 
(B) The claims encompass the detection of any of the many different nucleic acid mutations including missense mutations in PTEN that is correlated with the association of ovarian, fallopian or endometrial cancers.  Nucleic acids of such a large genus have not been described.  While the specification discloses 5 missense mutations identified in endometrial cancer the representative number of species has not been described by other relevant identifying characteristic, specific features and functional attributes that would distinguish different members of the claimed genus.  
In the instant case, the specification describes 5 missense mutations but provides no other characteristics that would allow one to identify additional mutations within PTEN in ovarian, fallopian, or endometrial cancer based on detection.  Furthermore a search of PTEN missense mutations reveals there is 458 missense mutations in PTEN gene and the specification only discloses 5 of these known mutations in endometrial cancer.  
(C) Given the lack of functional analysis of missense mutations within PTEN and providing only 5 missense mutations that are all different in different types of endometrial cancers with no PTEN mutation analysis in other gynecological cancers, one of skill in the art cannot envision the detailed chemical structure of the nucleic acids encompassed by the claimed method and 5 missense mutations is not representative of the genus of missense mutations of PTEN and the specification does not disclose a 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(A) Claim Rejections - 35 USC § 103
10.	Claims 1-2, 6, 28, 49, and 51-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma (Sharma and Menon. EJSO; 2006; Vol 32: pp 818-824) in view of Kinde (Kinde et al. PNAS; 2011; 108: 9530-9535, cited on IDS).  This rejection was previously presented and has been rewritten to address the amendment to the claims. 
With regard to claim 1, Sharma teaches methods of screening for different gynecological cancers including cervical, ovarian and fallopian tube, and endometrial cancers (abstract, p 819 col 1-2, p 821 col 1, p 822 col 2). Sharma teaches performing a papanicolaou (Pap) smear screening and liquid-based- cytology analysis to detect pre-invasive cervical cancer (p 819 col 1-2). Thus, this encompasses collecting the sample from the cervix, the Pap smear specimen comprising cells from the ectocervix and endometrium (Limitation of claims 28, and 51-52). Sharma teaches that majority of familial ovarian cancer is due to inherited mutations in the BRCA1/BRCA2 breast-ovarian cancer susceptibility genes with a small proportion associated with hereditary claim 2, 6, 49). Sharma also teaches performing multiple test using the specimen (p 819 col 1 para 2).
Sharma does not teach how the K-ras mutations are tested. However it was well known in the art to perform detection mutations with massively parallel sequencing technique.  
Kinde teaches a method of identification of mutations that are present in small fractions of DNA temples by massively parallel sequencing (abstract). Kinde teaches determining endogenous unique identifier (UID) via DNA which was captured with a filter containing 2594 nt corresponding to cancer genes in the method (p 9535 col 1 para 1). Kinde teaches a method that increases the sensitivity of massively parallel sequencing by assignment of a unique identifier to a template molecule, amplification of each tagged template to create UID families and redundant sequencing of amplification productions.  
With regard to claim 1 (a), Kinde teaches that UIDs DNA sequence, sometimes called barcodes or indexes can be assigned to nucleic acid fragments using a variety of methods (p 9531 col 1 para 1, Figure 1-2). 
claim 1 (b and c), Kinde teaches using assignments of unique identifier to each DNA template to be analyzed and amplification of uniquely tagged templates and generating UID families using safe sequencing system (Safe-SeqS) (see Figure 1- 3 and Table 1, p. 9531 col 1, p 9532 col 1 para 1-2).  Kinde teaches performing multiplexing in the UID assignment cycling including the method steps of performing assignment UID, amplification and redundant sequencing (Figure 3, p 9532 col 1, p 9534 col 2 para 2). Thus, the teachings of Kinde encompass performing to assign unique identification assignments to massive parallel sequencing and data analysis to include detection of rare mutant alleles in range of 1 mutant among 5,000 to 1,000,000 wild type templates.  Kinde teaches detection and quantification of rare mutations using massively parallel sequencing. Kinde teaches reducing the error rate in sequencing (see p. 9534).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the method of testing mutations in K-ras in PAP smears as taught by Sharma by using massively parallel sequencing analysis and include Safe-SeqS analysis using UID families as taught by Kinde to allow for detection of mutations that are present at small fractions.  The ordinary artisan would have been motivated to improve the method of testing mutations in PAP smear samples as taught by Sharma with the method of Safe-SeqS using UIDs as taught by Kinde because Kinde teaches using Safe-SeqS with UIDs for massively parallel sequencing for somatic mutations allows for minimum number of enzymatic steps, less degraded DNA (see p. 9532), improved accuracy of massively parallel sequencing (see p. 9533).  The ordinary artisan would have had a reasonable expectation of success that the use .  
11. 	Claims 7, 14-15, 29, 37-38, 41-42, 47-48, 53-54, 57, 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma (Sharma and Menon. EJSO; 2006; Vol 32: pp 818-824) in view of Kinde (Kinde et al. PNAS; 2011; 108: 9530-9535 cited on IDS) and McConechy (McConechy et al. J Path; 2012; 228: 20-30 and Supplementary Tables 1-2).
With regard to claim 7, Sharma teaches methods of screening for different gynecological cancers including cervical, ovarian and fallopian tube, and endometrial cancers (abstract, p 819 col 1-2, p 821 col 1, p 822 col 2). Sharma teaches performing a papanicolaou (Pap) smear screening and liquid-based- cytology analysis to detect pre-invasive cervical cancer (p 819 col 1-2). Thus, this encompasses collecting the sample from the cervix, the Pap smear specimen comprising cells from the ectocervix and endometrium (Limitation of claims 29, and 53-54). Sharma teaches that majority of familial ovarian cancer is due to inherited mutations in the BRCA1/BRCA2 breast-ovarian cancer susceptibility genes with a small proportion associated with hereditary nonpolyposis colorectal cancer syndrome (p 822 col 2 para 2). Sharma further teaches detecting genes as markers and testing K-ras mutations in endometrial cancers on Pap smears (see p 823 col 1 para 3). Sharma teaches that mutations are detected in 10-30% of endometrial cancers (p 823 col 1 para 3). It is noted that the claims do not 
Sharma does not teach how the K-ras mutations are tested. However it was well known in the art to perform detection mutations with massively parallel sequencing technique.  Sharma does not teach mutations in PTEN gene or missense mutation K13T.
Kinde teaches a method of identification of mutations that are present in small fractions of DNA temples by massively parallel sequencing (abstract). Kinde teaches determining endogenous unique identifier (UID) via DNA which was captured with a filter containing 2594 nt corresponding to cancer genes in the method (p 9535 col 1 para 1). Kinde teaches a method that increases the sensitivity of massively parallel sequencing by assignment of a unique identifier to a template molecule, amplification of each tagged template to create UID families and redundant sequencing of amplification productions.  
With regard to claim 7 (a), Kinde teaches that UIDs DNA sequence, sometimes called barcodes or indexes can be assigned to nucleic acid fragments using a variety of methods (p 9531 col 1 para 1, Figure 1-2). 
With regard to claim 7 (b-c), Kinde teaches using assignments of unique identifier to each DNA template to be analyzed and amplification of uniquely tagged templates and generating UID families using Safe-SeqS (see Figure 1- 3 and Table 1, p. 9531 col 1, p 9532 col 1 para 1-2).  Kinde teaches performing multiplexing in the UID claims 14-15). Kinde teaches performing the method steps repeatedly over time (see p 9532 col 2) (Limitation of claim 15). Thus, the teachings of Kinde encompass performing to assign unique identification assignments to massive parallel sequencing and data analysis to include detection of rare mutant alleles in range of 1 mutant among 5,000 to 1,000,000 wild type templates.  Kinde teaches detection and quantification of rare mutations using massively parallel sequencing. Kinde teaches reducing the error rate in sequencing (see p. 9534).
Furthermore, McConechy teaches mutation profiles including PTEN gene in endometrial carcinomas (abstract).  McConechy teaches a method of determining genetic analysis (e.g. mutation frequencies via exon sequencing of PTEN and bioinformatic analysis) using endometrial tumor DNA samples from human patients (p 21 col 2 para 1, p 22 col 1 para 3). McConechy teaches that the mutation frequencies of gene including PTEN gene are significantly different across four subtypes of endometrial carcinoma (see Table 2, p 22 col 1 para 3). - McConechy also teaches the somatic mutation of K13T in PTEN in endometrial endometrioid carcinoma (see Supplementary Table S1 p 11).  McConechy further teaches mutations in endometrial subtype I and subtype II cancers (See Table 1 and Table 2) (Limitation of claims 57-60)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the method of testing mutations in K-ras in PAP smears of endometrial cancers as taught by Sharma and include analysis of additional mutations, including PTEN K13T as taught by McConechy by using massively 
With regard to claims 37 and 41, which depends from claim 1, the teachings of Sharma, in view of Kinde, as applied to claims 1-2, 6, 28, 49, and 51-52, as previously described, are fully incorporated here. 
With regard to claims 37-38, 41-42, 57 and 60, the claims are directed to determining the mutation of PTEN in endometrial, fallopian tubal or ovarian cancer. 
With regard to claims 47-48, McConechy also teaches mutations in endometrial subtype I and subtype II cancers (See Table 1 and Table 2) and observation mutations of PTEN in endometrial endometrioid cancers (see Supplementary Table S1 p 11).
12.	Claim 50 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma (Sharma and Menon. EJSO; 2006; Vol 32: pp 818-824) in view of Kinde (Kinde et al. PNAS; 2011; 108: 9530-9535 cited on IDS), as applied to  claims 1-2, 6, 28, 49, and 51-52 above, further in view of Dokianakis (Dokianakis et al. Clinical & Experimental Metastasis; 1999; 17: 293–297). 
With regard to claims 50 and 55, which depends from claim 1, the teachings of Sharma, in view of Kinde are fully incorporated here. 
Claim 50 recites “wherein the liquid Pap specimen is collected after surgical debulking of an ovarian tumor”. Claim 55 recites “wherein the ovarian cancer is chosen from a high-grade serous, endometrioid, clear cell, low-grade serous, or mucinous ovarian tumor”.
With regard to claims 50 and 55, Sharma in view of Kinde teaches testing PAP specimens for mutations in K-ras in endometrial cancers by Safe-Seq analysis of somatic mutations.  Sharma, in view of Kinde does not teach performing the analysis of PAP specimen collected after surgical debulking of ovarian tumor, and the ovarian 
However it was known in the art to obtain PAP specimen for further analysis of mutations, including K-ras mutations in peritoneal fluids from ovarian cancer. Dokianakis teaches a method of detecting point mutations of the K-ras gene in the malignant cytologic specimen of ovarian adenocarcinoma peritoneal fluid obtained from the samples at the time of primary surgery following incision of the peritoneal cavity in women (abstract, p 294 col 1, p 295 col 2 para 2). Dokianakis teaches that malignant cytologic smears of ovarian carcinoma peritoneal washings and ascetic fluids were stained with the Papanikolaou method (p 294 col 1 para 1) (Limitation of claim 50). Dokianakis further teaches performing DNA analysis including analysis of K-ras mutations in the samples (e.g. ascites and peritoneal washings samples from serous or mucinous ovarian adenocarcinoma) (p 295 Table 2-3) (Limitation of claim 55). 
Given the prior art teaches K-ras mutations in endometrial cancers and ovarian cancer from PAP smear specimens, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to screen and test different types of samples from different tissues, including after surgical debulking of ovarian tumors for mutations.  Additionally the skilled artisan would have had a reasonable expectation of success that mutated genes associated to the cancers can be tested in PAP specimens from additional cancers including sample from ovarian debulking sample because Sharma teaches performing mutations in PAP specimens in the gynecological cancers. 
13.	Claim 6 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma (Sharma and Menon. EJSO; 2006; Vol 32: pp 818-824) in , as applied to claim 7, 14-15, 29, 37-38, 41-42, 47-48, 53-54, 57, and 59-60  above, and further in view of Dokianakis (Dokianakis et al. Clinical & Experimental Metastasis; 1999; 17: 293–297).
With regard to claims 6 and 56, which depends from claim 7, the teachings of Sharma, in view of Kinde and McConechy are fully incorporated here.
Claim 6 recites “wherein the change is determined with respect to the bulk of the genes present in the specimen”.
Claim 56 recites “wherein the ovarian cancer is chosen from a high-grade serous, endometrioid, clear cell, low-grade serous, or mucinous ovarian tumor”.
With regard to claims 6 and 56, Sharma in view of Kinde and McConechy teach testing PAP specimens for mutations in K-ras and PTEN mutations in endometrial cancers by SafeSeq analysis of somatic mutations.  Sharma in view of Kinde and McConechy does not teach performing the analysis of PAP specimen collected after surgical debulking of ovarian tumor, and the ovarian cancer is chosen from a high-grade serous, endometrioid, clear cell, low-grade serous, or mucinous ovarian tumor.
However it was known in the art to obtain PAP specimen for further analysis of mutations, including K-ras mutations in peritoneal fluids from ovarian cancer. Dokianakis teaches a method of detecting point mutations of the K-ras gene in the malignant cytologic specimen of ovarian adenocarcinoma peritoneal fluid obtained from the samples at the time of primary surgery following incision of the peritoneal cavity in women (abstract, p 294 col 1, p 295 col 2 para 2). Dokianakis teaches that malignant claim 6). Dokianakis further teaches performing DNA analysis including analysis of K-ras mutations in the samples (e.g. ascites and peritoneal washings samples from serous or mucinous ovarian adenocarcinoma) (p 295 Table 2-3) (Limitation of claim 56). 
Given the prior art teaches K-ras mutations in endometrial cancers and ovarian cancer from PAP smear specimens, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to screen and test different types of samples from different tissues, including after surgical debulking of ovarian tumors for mutations in PTEN, including K13T.  The skilled artisan would have to include analysis of PTEN K13T mutation because K-ras mutations and PTEN mutations are detected in endometrial cancers, K-ras mutations are detected in ovarian cancers and the skilled artisan would have been motivated to include analysis of additional mutations associated with gynecological cancers, including PTEN.  Additionally the skilled artisan would have had a reasonable expectation of success that PTEN K13T can be tested in PAP specimens from additional cancers including sample from ovarian debulking sample because McConachy teaches analysis of PTEN mutations in PAP specimens in endometrial cancer. 
 (B) Claim Rejections - 35 USC § 103 (New Ground)
14.	Claims 1-2, 6, 28, 37, 41, 47, 49- 51-52, and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walsh (Walsh et al. PNAS; 2011 108; 44: p 1-6 (Epub 2011 Oct 17), in view of Sharma (Sharma and Menon. EJSO; 2006; Vol 32: pp 818-824) and Kinde (Kinde et al. PNAS; 2011; 108: 9530-9535, cited on IDS). 
claim 1, Walsh teaches a method of detecting mutations in many genes predispose to ovarian, perineal or fallopian tube carcinomas in women, via a massively parallel genomic sequencing, and testing the genes simultaneously (abstract, p 18036 col 2 para 4-5). Particularly, Walsh teaches performing the method in women with ovarian carcinomas, perineal carcinomas, fallopian tube carcinomas and synchronous endometrial and ovarian carcinomas using tumor specimens (p 18032 col 1 para 2, p 18034 col 1 para 2, Supporting information col 1 para 2). Walsh further teaches detecting genes associated to the cancers using a massively parallel sequencing approach (BROCA) that is highly sensitive for sequencing a panel of tumor suppressor genes and can perform multiplexed assay or amplicons (p 18032 col 1 para 2, p 18036 col 1 para 2 and col 2 para 2, Figure 3). Walsh teaches testing a number of genes including PTEN using DNA from each patient and targeting genomic regions in the method (p 18036 para 5 and the reference 15) (Limitation of claims 37 and 41). In addition, Walsh teaches that the caners include endometrioid and mucinous ovarian cancers (see Figure 1, p 18036 col 1 para 4 to col 2 para 1) (Limitation of claims 47 and 55).
With regard to the limitation recited in claim 1 (a-c), Walsh teaches the testing genetic and mutation analysis in the DNA samples of the patients via the method steps of in performing library construction, hybridization and massively parallel sequencing (p 18036 col 2 para 5-6 and p 18037 col 1 para 1). Walsh teaches barcoding the samples with different index primers, indicating assigning of a unique identifier (UID) to each template molecule, and performing sequencing and evaluating carcinomas. Walsh also teaches that exonic detection and duplications were validated by determining genomic 
It is noted that the claims do not require detection of a specific mutation but merely screening for mutations and Walsh includes screening for missense mutations and change relative to bulk of genes present (Limitation of claims 2, 6 and 49).  Walsh performing  analysis that includes detection of rare mutant alleles in range of 1 mutant among 5,000 to 1,000,000 wild type templates (p 18033 col 1, p 18034 col 1-2).
Thus, Walsh teaches the method of testing a human subject for a genetic change or mutation (e.g. PTEN) in endometrial, fallopian tubal or ovarian cancers through multiplex assay performing more than one amplicon and by increasing the sensitivity massively parallel sequencing. Walsh teaches that the mutation can be misssense.  
With regard to claim 1, the claims recites testing a liquid Pap specimen obtained from a human subject in the method. Walsh does not explicitly teach using a liquid Pap specimen, however, collecting specimen from the endometrial tissue sample encompasses collecting the specimen from the cervix. Walsh teaches the massively parallel sequencing, however, the teachings of Walsh can be more descriptive. 
With regard to claim 1, Sharma teaches methods of screening for different gynecological cancers including cervical, ovarian and fallopian tube, and endometrial claims 28, and 51-52). Sharma teaches that majority of familial ovarian cancer is due to inherited mutations in the BRCA1/BRCA2 breast-ovarian cancer susceptibility genes with a small proportion associated with hereditary nonpolyposis colorectal cancer syndrome (p 822 col 2 para 2). Sharma further teaches detecting genes as markers and testing K-ras mutations in endometrial cancers on Pap smears (see p 823 col 1 para 3). Sharma teaches that mutations are detected in 10-30% of endometrial cancers (p 823 col 1 para 3). It is noted that the claims do not require detection of a specific mutation but merely screening for mutations and Sharma includes screening for missense mutations and change relative to bulk of genes present (Limitation of claim 2, 6, 49). Sharma also teaches performing multiple test using the specimen (p 819 col 1 para 2).
The teachings of Kinde, as applied to claims 1, as applied to claims 1-2, 6, 28, 49, and 51-52, described in paragraph 10 above, are fully incorporated here. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of testing mutations in genes associated with the ovarian, perineal or fallopian tube carcinomas in women via tissue samples by Walsh, with the method of using a liquid Pap specimen obtained from human subject, as taught by Sharma, and with the method using massively parallel sequencing, as taught by Kinde. Walsh teaches performing the method to detect PTEN .   

15.	Claims 7, 14-15, 29, 38, 42, 48, 53-54, 56-57 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walsh (Walsh et al. PNAS; 2011 108; 44: p 1-6 (Epub 2011 Oct 17), in view of Sharma (Sharma and Menon. EJSO; 2006; Vol 32: pp 818-824), Kinde (Kinde et al. PNAS; 2011; 108: 9530-9535, cited on IDS) and McConechy (McConechy et al. J Path; 2012; 228: 20-30 and Supplementary Tables 1-2).
claim 7, Walsh teaches a method of detecting mutations in many genes predispose to ovarian, perineal or fallopian tube carcinomas in women, via a massively parallel genomic sequencing, and testing the genes simultaneously (abstract, p 18036 col 2 para 4-5). Particularly, Walsh teaches performing the method in women with ovarian carcinomas, perineal carcinomas, fallopian tube carcinomas and synchronous endometrial and ovarian carcinomas using tumor specimens (p 18032 col 1 para 2, p 18034 col 1 para 2, Supporting information col 1 para 2). Walsh further teaches detecting genes associated to the cancers using a massively parallel sequencing approach (BROCA) that is highly sensitive for sequencing a panel of tumor suppressor genes and can perform multiplexed assay or amplicons (p 18032 col 1 para 2, p 18036 col 1 para 2 and col 2 para 2, Figure 3) (Limitations of claim 14).  . Walsh teaches testing a number of genes including PTEN using DNA from each patient and targeting genomic regions in the method (p 18036 para 5 and the reference 15) (Limitation of claims 38 and 42). In addition, Walsh teaches that the caners include endometrioid and mucinous ovarian cancers (see Figure 1, p 18036 col 1 para 4 to col 2 para 1) (Limitation of claims 48 and 56).
With regard to the limitation recited claim 7 (a-c), Walsh teaches the testing genetic and mutation analysis in the DNA samples of the patients via the method steps of in performing library construction, hybridization and massively parallel sequencing (p 18036 col 2 para 5-6 and p 18037 col 1 para 1). Walsh teaches barcoding the samples with different index primers, indicating assigning of a unique identifier (UID) to each template molecule, and performing sequencing and evaluating carcinomas. Walsh also teaches that exonic detection and duplications were validated by determining genomic 
It is noted that the claims do not require detection of a specific mutation but merely screening for mutations and Walsh includes screening for missense mutations and change relative to bulk of genes present.  Walsh performing  analysis that includes detection of rare mutant alleles in range of 1 mutant among 5,000 to 1,000,000 wild type templates (p 18033 col 1, p 18034 col 1-2).
Thus, Walsh teaches the method of testing a human subject for a genetic change or mutation (e.g. PTEN) in endometrial, fallopian tubal or ovarian cancers through multiplex assay performing more than one amplicon and by increasing the sensitivity massively parallel sequencing. Walsh teaches that the mutation can be misssense.  
With regard to claim 7, the claims recites testing a liquid Pap specimen obtained from a human subject in the method. Walsh does not explicitly teach using a liquid Pap specimen, however, collecting specimen from the endometrial tissue sample encompasses collecting the specimen from the cervix. Walsh teaches the massively parallel sequencing, however, the teachings of Walsh can be more descriptive, and this is further taught by Kinde. Walsh does not teach mutations in PTEN gene or missense mutation K13T, this limitation is taught by McConechy. 
claim 7, Sharma teaches methods of screening for different gynecological cancers including cervical, ovarian and fallopian tube, and endometrial cancers (abstract, p 819 col 1-2, p 821 col 1, p 822 col 2). Sharma teaches performing a papanicolaou (Pap) smear screening and liquid-based- cytology analysis to detect pre-invasive cervical cancer (p 819 col 1-2). Thus, this encompasses collecting the sample from the cervix, the Pap smear specimen comprising cells from the ectocervix and endometrium (Limitation of claims 29, and 53-54). Sharma teaches that majority of familial ovarian cancer is due to inherited mutations in the BRCA1/BRCA2 breast-ovarian cancer susceptibility genes with a small proportion associated with hereditary nonpolyposis colorectal cancer syndrome (p 822 col 2 para 2). Sharma further teaches detecting genes as markers and testing K-ras mutations in endometrial cancers on Pap smears (see p 823 col 1 para 3). Sharma teaches that mutations are detected in 10-30% of endometrial cancers (p 823 col 1 para 3). Sharma also teaches performing multiple test using the specimen (p 819 col 1 para 2).
The teachings of Kinde and McConechy, as applied to claims 7, 14-15, 29, 37-38, 41-42, 47-48, 53-54, 57, 59-60, described in paragraph 11 above, are fully incorporated here. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of testing mutations in genes associated with the ovarian, perineal or fallopian tube carcinomas in women via tissue samples by Walsh, with the method of using a liquid Pap specimen obtained from human subject, as taught by Sharma, and with the method using massively parallel sequencing, as taught by Kinde. Walsh teaches performing the method to detect PTEN 
Furthermore, Sharma also teaches detection K-ras in Pap smear samples in the method. Kinde teaches performing Safe-SeqS analysis using UID families to allow for detection of mutations that are present at small fractions. The ordinary artisan would have been motivated to improve the method of testing mutations in PAP smear samples as taught by Sharma with the method of Safe-SeqS using UIDs as taught by Kinde because Kinde teaches using Safe-SeqS with UIDs for massively parallel sequencing for somatic mutations allows for minimum number of enzymatic steps, less degraded 
Response to Arguments
16.	The response traverses the rejection on pages 13-19 of the remarks mailed 01/19/2021.  
The response asserts that “the claims as amended herein, are not directed to a method pertaining to any method for detecting endometrial, fallopian tubal, or ovarian cancer. Rather the claimed methods relate to a tailored combination of multiplexing, e.g., analyzing multiple amplicons, from a liquid Pap specimen containing a limited number of templates with an error reduction technique (UID based) to increase the sensitivity of massively parallel sequencing for improved detection of gynecological cancer, e.g. rare mutations associated with these cancers that may not be identified using more traditional methods” and “this multiplexing assay and error reduction technique (UID based) is critical for identifying these genetic changes in one or more genes mutated in endometrial, fallopian tubal, or ovarian cancer. Thus, Applicant's discoveries are not routine optimization, e.g., optimization within prior art conditions or through routine experimentation”. This response has been thoroughly reviewed but not found persuasive. However, the rejection has been rewritten addressing the limitation 
The response asserts that “While Sharma discusses endometrial cancer, Sharma recites that the review specifically covers "advances in cervical cancer, strategies being investigated in ovarian cancer screening and the lack of justification in screening for endometrial, vulval and vaginal cancers." ….Sharma further recites that "screening for endometrial cancer is not advocated as most women present with symptoms in early disease with good survival outcomes" (see Id., emphasis added). The passage in Sharma referenced by the Examiner is the only passage in Sharma that discusses screening in endometrial cancers, which states:… Sharma merely raises the possibility of using oncogenes or tumor suppressors for detecting endometrial cancers, but casts a doubt on the effectiveness of the approach”.
The response also asserts that “one of skill in the art starting with Sharma would not have been motivated develop a multiplexing assay with error reduction technique to detect genetic changes in one or more genes often mutated in endometrial, fallopian tubal, and the reasonable expectation of success must both be found in the prior art, and not based on applicant's disclosure…. Kinde does not cure the deficiencies of Sharma”. The response further asserts that “neither of the references, alone or in combination provides a teaching, suggestion or motivation to arrive at the presently claimed method of testing a liquid Pap specimen for one or more genes mutated in endometrial, fallopian tubal, or ovarian cancer using a multiplex assay which includes 
This response has been thoroughly reviewed but not found persuasive and the rejection is maintained for the following reasons.
(A)  Sharma does not suggest that using samples from endometrial cavity would be challenging.  Sharma teaches that the presence of K-ras mutations detected in endometrial cancers on PAP smears, thus teaches testing a liquid PAP smear for one or more mutations in a gene mutated in endometrial cancer.  As the rejection states above, Sharma does not teach how the mutations were detected however Sharma does teach obtaining PAP specimen and identifying mutations in endometrial cancer.  While Sharma teaches that only 10-30% of these cancers are detected this does not teach that the mutations cannot be detected but that there is a low sensitivity.  
(B) Kinde teaches a method that allows for multiplexing and providing a method that allows for detection and quantification of rare mutations using parallel sequencing, which it is noted is a multiplex assay.
(C) There is a motivation to use the method of Kinde for analysis of mutations in liquid PAP specimen for endometrial cancer because Sharma teaches the low sensitivity of mutations in a liquid PAP specimen and Kinde teaches an assay to allow for detection of rare and low prevalence of mutations and therefore the ordinary artisan would have had a reasonable expectation of success that the use of Safe-SeqS in liquid PAP samples could be used.  While the response asserts that the rejection does not analyze 
(D) Additionally, the new ground of rejection with an additional prior art is included in the rejection. The rejection clearly addressed the issues indicated in the response. For example, the method comprising multiplex assay, creating amplicons, and identifying rare genetic mutations via UID based-massively parallel sequencing techniques. (see part B of 103 rejection)
An unexpected results: Response to Arguments
17.	The response traverses the rejection on pages 16-18 of the remarks mailed 01/19/2021.  
The response asserts “unexpected results” based on the Examples show in the specification (e.g. Example 4-6 and Figure 2-3). The response further asserts that “Thus, applicant has clearly demonstrated that this tailored combination of multiplexing, 
 The argument and the affidavit have been thoroughly reviewed and fully considered but is not persuasive.
MPEP 716.01 (c) stated that “the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor”.
In this situation, the applicants discussed that the invention clearly demonstrates the multiplexed assay with high sensitivity using UID based-massively parallel sequencing to detect rare mutation. In this regards, the teachings of Kinde encompass these requirements recited in claims. In addition, the rejection has been rewritten and new ground of 103 rejection with an additional reference that clearly address the issues discussed for “unexpected results”.
.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634